Exhibit 21 Subsidiaries of AGL Resources Inc.* Following is a listing of the significant subsidiaries as of December 31, 2007: Name of Subsidiary: Jurisdiction: AGL Capital Corporation Nevada AGL Networks, LLC Georgia AGL Services Company Georgia Atlanta Gas Light Company Georgia Chattanooga Gas Company Tennessee Georgia Natural Gas Company Georgia SouthStar Energy Services LLC** Delaware Golden Triangle Storage*** Texas NUI Utilities, Inc.**** New Jersey Pivotal Jefferson Island Storage & Hub, LLC Jefferson Island Storage & Hub, LLC***** Delaware Delaware Sequent Energy Management, LP Georgia Virginia Natural Gas, Inc. Virginia * The names of certain subsidiaries have not been included because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary ** 70% owned by Georgia Natural Gas Company ***Salt-dome storage facility which will be located in Beaumont, Texas **** Includes operations of three natural gas utilities, Elizabethtown Gas (New
